Citation Nr: 0214281	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  98-10 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for bipolar disorder


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel







INTRODUCTION

The veteran had active military service from September 1972 
to October 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Boston, 
Massachusetts, (RO), which denied the veteran's claim of 
entitlement to service connection for bipolar disorder 
claimed as manic depression.  The veteran filed a notice of 
disagreement in May 1998, and after issuance of a statement 
of the case in June 1998, timely filed a substantive appeal.


FINDINGS OF FACT

1. All relevant evidence necessary for disposition of the 
veteran's appeal has been obtained and associated with the 
claims file.

2.  The veteran did not engage in combat during his military 
service.

3. Neither manic depression nor a bipolar disorder was 
manifested during service, or within a year thereafter.

4. The veteran's current bipolar disorder is not due to 
service-related disease, injury, or incident..


CONCLUSION OF LAW

A bipolar disorder was neither incurred in nor aggravated by 
service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1112, 1131, 1137, 5103(A), 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In March 1997, the veteran filed a claim of entitlement to 
service connection for manic depression (currently diagnosed 
as a bipolar disorder).  Service medical records show no 
complaints, diagnoses or treatment for any mental 
abnormalities or conditions on examination in April 1971, on 
induction examination in September 1972, or during military 
service.  On his September 1975 separation examination, the 
examiner found him to be psychiatrically normal.

In support of his claim, the veteran submitted post-service 
VA medical records documenting treatment for various 
conditions beginning in 1988 through 1997.  The records 
include a June 1988 hospital admission for alcohol 
dependence, and dependence to other narcotic drugs.  An 
episode of psychosis was noted as possibly secondary to 
cocaine.  In December 1988, he was again hospitalized with a 
diagnosis of alcohol dependence and delusional disorder.  
Then in August 1989, after admission for a manic episode, he 
was diagnosed with bipolar disorder, and subsequently treated 
for same thereafter.

On July 1997 VA compensation and pension examination for 
evaluation of his bipolar disorder, he reported that he was 
well until entry into military service in 1972, after which 
manifestations of his illness commenced in mood swings and 
periods of episodic drinking sometimes for 6 days at a time.  
He reported persistence of these patterns after separation in 
1975.  He reported seeking treatment in 1988, and that the 
disorder has been managed with medication, with alcohol abuse 
in remission.  He also reported finishing his Associate's 
degree, then a bachelor's and Master's degree.

On VA general medical examination in July 1997, the examiner 
observed that the veteran was well-developed and well-
nourished.  He was not hyper or hypoactive.  Organ systems 
were noted as unremarkable.  The examiner diagnosed manic 
depressive psychosis, managed on Lithium; and alcoholism.  
The examiner noted that no further tests were indicated at 
that time.

On VA psychiatric examination of July 1997, the examiner 
noted that the veteran reported onset of his disorder in 
service as stated above.  Diagnosis was bipolar disorder.  
The examiner further opined that "the onset of this disorder 
appears to have been brought about by the stresses of being 
in the military."  None of the 'stresses' were specifically 
identified by the veteran or the examiner.

In an August 1997 rating decision, the RO denied the claim on 
the basis that the psychosis had not developed in service, or 
within the post service presumptive period, and also found 
that the preponderance of the evidence, or rather the lack of 
any showing of in-service incurrence, was unfavorable.  
Although several other issues were adjudicated in the August 
1997 rating decision, the veteran's notice of disagreement 
only addressed the issue of service connection for bipolar 
disorder.

The record also reflects that the appeal was reviewed by a 
Decision Review Officer (DRO) who issued a conference report 
dated in October 1999.  In the report, the veteran was 
advised of the need to submit other evidence, such as 
statements from friends or family, of his condition in 
service, and medical evidence of the continuous existence of 
bipolar disorder from service.

Service personnel records were obtained by the RO, which 
revealed that the veteran had been twice disciplined in 
service under Article 15 (once for a 6-day AWOL, once for 
operating a vehicle while drunk), and once in a Special Court 
Martial (29-day AWOL).

Of record is a July 1999 request from the veteran's 
representative that the examining physician be asked to write 
a statement supporting his conclusion.

In a March 2000 letter, the RO again requested additional 
evidence from the veteran, and specified the types of 
evidence necessary to prove the claim.  In a supplemental 
statement of the case dated in February 2002, the DRO denied 
the claim, finding no evidence of any identified stresses in 
service, or of a psychiatric disorder in service or post 
service, until over 12 years after separation in 1988.

Duty to Assist

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2002).

In this regard, the Board notes that during the course of 
this appeal, the RO obtained all pertinent VA treatment notes 
identified by the veteran, as well as service medical 
records, personnel records, and VA outpatient treatment notes 
and hospitalization records.  The veteran has identified no 
other evidence that is outstanding.  In the August 1997 
rating decision, the June 1998 statement of the case, and the 
February 2002 supplemental statement of the case, the veteran 
was informed of what was needed to prevail on his claim of 
service connection on the merits.  These gave notice of what 
evidence the veteran needed to submit and what evidence VA 
would try to obtain.  The veteran was afforded a VA 
examination for an assessment and opinion as to the etiology 
of his disorder.  There is no identified evidence that has 
not been accounted for and the veteran's representative has 
been given the opportunity to submit written argument. 

The veteran was also afforded a review by the Decision Review 
Officer (DRO) in October 1999.  In the DRO's report, he was 
again specifically advised of the types of evidence he should 
submit, including medical evidence of the continuous 
existence of the bipolar disorder since service.  
Additionally, in the February 2002 supplemental statement of 
the case, the veteran and his representative were advised by 
the DRO, of the types of evidence he should submit in support 
of his claim.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection is warranted for disability resulting from 
disease or injury incurred in or aggravated by active duty. 
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for a disease initially diagnosed after service discharge 
when all evidence establishes that the disease was incurred 
in service. 38 C.F.R. § 3.303(d).

Certain chronic diseases, including psychoses, shall be 
granted service connection although not otherwise established 
as incurred in service if manifested to a compensable degree 
within the applicable time limits under 38 C.F.R. § 3.307 
(one year) following service in a period of war or following 
peacetime service on or after January 1, 1947, provided the 
rebuttable presumption provisions of § 3.307 are also 
satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§ 3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b).

The medical evidence of record clearly shows that the veteran 
currently has bipolar disorder.  This is undisputed.

Preliminarily, the Board notes that service personnel and 
medical records do not indicate that the veteran engaged in 
combat with the enemy while in service, nor does the veteran 
allege that he engaged in combat with the enemy while in 
service.  His DD-214 indicates no foreign service.  
Accordingly, he is not entitled to the special evidentiary 
considerations given combat veterans under 38 U.S.C.A. 
§ 1154.

There is no official record documenting that the veteran was 
seen for complaints of bipolar disorder or any other 
psychiatric disorder during his active service.  There is 
also no post-service medical evidence documenting any 
pertinent complaint, psychiatric abnormality, or psychiatric 
diagnosis after separation in September 1975, until after 12 
years, in 1988.

A report of a VA psychiatric examination performed in July 
1997 shows that with respect to the veteran's psychiatric 
history he reported that manifestation of mood swings first 
began in the military, and that he first sought treatment in 
1988.  The VA examiner opined that the onset of the disorder 
"appears to have been brought on by the stresses of being in 
the military."  The examiner provided no basis for the 
opinion, other than a recounting of facts reported by the 
veteran at the examination.

The question before the Board therefore is whether symptoms 
of the bipolar disorder were manifested during the veteran's 
military service.  The veteran refers to the opinion of the 
VA examiner which states that the bipolar disorder 
"appears" to have been brought on by stress of military 
service.  However, having reviewed records pertaining to the 
veteran's military service, the Board notes that there is 
nothing in the record to support these statements.  Although 
the personnel records show incidents of Article 15s and a 
Special Court Martial, they are ascribed to unauthorized 
absences.

Indeed, the opposite is true.  The competent evidence of 
record shows onset of treatment in 1988 for bipolar disorder, 
alcohol dependence, and other conditions, and nothing before 
that time.  The hospital records from the hospitalizations in 
1988 do not mention any connection to events in service.  
Additionally, the examiner's opinion is not unequivocal, 
since the examiner indicates that it "appears" to be 
related.  Notably, the examiner references no evidence, other 
than the veteran's own account of the history of his illness.

Based on the evidence of record, the Board finds that the 
veteran has not submitted any evidence, other than his own 
subjective contentions, to demonstrate a relationship between 
his psychiatric disorder and his period of military service.  
Indeed, the veteran's own statements made to the examiner who 
performed the 1997 VA examination clearly reflect first 
treatment of psychiatric symptomatology in 1988, outside of 
the timeframe of the veteran's military service.  Thus, there 
is no independent showing of symptoms in service or within 
the presumptive post-service year.  Therefore, the greater 
weight of the evidence, including that pertinent to service, 
compels the conclusion that a bipolar disorder, or any other 
psychiatric disorder, was not incurred in service.

The Board recognizes the July 1999 request of the veteran's 
representative requesting another statement from the 
physician supporting his opinion.  However, given the above 
discussion, the Board finds that such review is unwarranted.

In sum, despite being given multiple opportunities the 
veteran has not produced evidence of any relationship between 
his current disorder and service, and thus has not offered 
any credible evidence to support his claim that a psychiatric 
disorder is related to service.  The evidence includes the 
treatment records which do not indicate a relationship 
between the condition and service, and the veteran has 
indicated that no outstanding records remain.  Additionally, 
there is no basis for a finding that a mental disorder was 
manifested to a compensably disabling degree within the first 
year after service, so the presumption of service incurrence 
is inapplicable here.

The Board notes the veteran's statements to the effect that 
his current bipolar disorder is related to his military 
service.  However, he is not shown to have any medical 
expertise and his opinion as to the etiology of his disorder 
is not probative.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1991).  He is competent to state that his mood 
swings began in service.  However, the negative service 
records and the lack of any mention of these early mood 
swings in the 1988 evidence leads the Board to conclude that 
his recollections at this late date are not credible, and are 
rejected.  Consequently, in view of the absence of any 
competent, credible evidence of a relationship, the 
preponderance of the evidence is against the veteran's claim 
for service connection.  The only medical evidence suggesting 
the mental disorder is related to, or began in, service is 
the examiner's opinion that it "appears" to be so.  Because 
this opinion is based upon facts supplied by the veteran 
himself, and rejected by the Board, it is of no probative 
value.  On the other hand the service medical records are 
positive evidence to the effect that there was no mental 
disorder incurred in, or related to, service.

Since the preponderance of the evidence is against the claim, 
the evidence is not evenly balanced, and the benefit of the 
doubt doctrine is not for application. See 38 U.S.C. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bipolar disorder is denied.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:`

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

